POLLOCK, J.
Epitomized Opinion
This was an action in mandamus brought by Masters to compel the Board of Education to provide transporation to the High School in Carrollton, Ohio, for one Robert Masters and Florence Masters, who lived more than four miles from high school and who had comp’etcd the .elementary course of studies in the public schools. To this petition a demurrer was filed and overruled. The defendant then filed an answer, setting out among other things - that th-e School Board had no funds with which to provide said t: ansportation and could not procure, the same. A der'.uiTer to this answer was overruled. On June 7, 1922, after the school year was over, it appearing to the court below that the object sought was impossible of execution, the writ of mandamus was denied. In affirming the judgment of the lower court, the Court of Appeals held:
1. The Board of Education must furnish high school work for pupils within its terri-tox-y who are within compulsory school age and who have completed the elementary work, but it can comply with that requirement in various ways.
2. Under 7764-1 GC. the matter of furnishing high school work to children four miles from a high school is left to the discretion of a Board, and it may either establish a high school in that district, transport the pupils to another high school, or send teachers lo that district where the pupils live.
3. Where the Board can exercise an option or discretion, it cannot be compelled by an action in mandamus, to provide either of the optional means.